Citation Nr: 1430395	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A bilateral hearing loss disability was noted on examination for entrance into service, and is not shown to have increased in severity during (or as a result of) service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist him in the development of his claim prior to the initial adjudication of the claim.  An October 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in December 2008.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service 38 C.F.R. §§ 3.304, 3.306.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  
On September 1965 service enlistment examination, defective hearing (high tone only) was diagnosed, and the Veteran was assigned a physical profile for hearing.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
10 (25)
5 (15)
15 (25)
-
45 (50)
Left
  5 (20)
0 (10)
10 (20)
-
35 (40)





(The numbers in parentheses show conversion of the audiometry findings from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) standards and are provided for comparison purposes.)

On September 1968 service separation examination, audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
5
-5
-5
-5
0
Left
5
 5
10
20
30






April 2003 and March 2008 private audiology reports from Buffalo Hearing Center, a March 2008 private audiology report from an unknown provider, and a March 2010 private audiology report from Amdahl Hearing show that audiometric testing revealed a bilateral hearing loss disability.  

In an October 2008 statement, the Veteran asserted that his hearing loss started 20-30 years ago, and that he was exposed to jet noise every day and night as an aviation electrician in service; in his March 2010 notice of disagreement, he stated that he needed hearing aids because of high pitched hearing loss, and asserted that the level of hearing loss in both ears was not solely because of his normal living habits, but was to some degree related to service and should be compensated.  
An October 2008 statement from the Veteran's wife indicates that the Veteran's hearing has been a problem for 30 years, he could not hear mid to high pitched sounds, and had trouble hearing people when they talk to him.  

On December 2008 VA examination, the Veteran reported that he was exposed to noise from jet engines and accidental bomb explosions, has been hard of hearing in both ears since service, worked as a stock room inventory manager for 35 years postservice (with no exposure to hazardous noise), and had postservice noise exposure from hunting and lawn mowers.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
20
70
75
85
Left
20
20
60
80
90





Speech recognition (by Maryland CNC word list) was 88 percent in each ear.  The diagnosis was SNHL in each ear.  The examiner deferred providing a medical nexus opinion until the claims file and STRs were available for review; in a September 2009 addendum opinion (after review of the record), he opined that it is not as likely as not that the Veteran's hearing loss in each ear is partially due to military hazardous noise exposure and/or acoustic trauma.  The examiner explained that analysis of the audiometric thresholds on service enlistment and separation audiometry did not reveal a significant threshold shift.  

It is not in dispute that the Veteran has a hearing loss disability by VA standards (as such is shown by official audiometry) or that bilateral high frequency hearing loss preexisted service (as it was noted on enlistment).  Based upon his military occupation specialty (as an aviation electrician) it is likely and may reasonably be conceded that he had exposure to noise trauma in service.  What he must still show to substantiate his claim is that his preexisting bilateral hearing loss was aggravated by service.  

As a hearing loss disability was found on service entrance examination/shown by audiometry at the time (see puretone thresholds at 4000 hertz), and the Veteran was placed on physical profile for hearing, the record clearly shows that a hearing loss disability pre-existed service.  The Board notes that service separation audiometry did not show a hearing loss, and that the audiometric findings then reported are reasonably placed in question.  The finding of a hearing loss disability on induction precludes the Board from finding that such disability was incurred in service.  What remains for consideration therefore is whether or not the pre-existing hearing loss disability was aggravated in or by service.  

Aggravation of a pre-existing disability in service is established by showing a worsening/increase in severity of the disability during service.  See 38 C.F.R. §3.306.   It is not in dispute that by virtue of his military occupation the Veteran was exposed to noise in service.  However, to substantiate his claim he must show a worsening of his pre-existing hearing loss during service.  As noted above, the service separation audiometry appears suspect (at face value it reflects that the Veteran's hearing acuity improved in service, and that he no longer had a hearing loss disability at separation).  Consequently, the Board must consider and weigh all other evidence that bears on that question.  The Veteran's STRs other than his service entrance and separation examination reports are silent regarding hearing.  While the separation audiometry (which would weigh against his claim) may be discounted as likely presenting an inaccurate portrayal of his hearing acuity at the time, it is noteworthy that his separation examination report is otherwise silent regarding hearing loss (while noting such findings as that he acquired a tattoo in service and lost some teeth therein).  His ears were normal on clinical evaluation.  

The reports by the Veteran and his wife that he had difficulty hearing high-pitched sounds either in service or soon thereafter may be accepted as credible; such reports are consistent with the finding of a high frequency hearing loss on service entrance audiometry.   However, the extent of a hearing loss disability is a medical determination and requires measurement-audiometry.  See 38 C.F.R. § 4.85; see also Jandreau v. Nicholson, 492 F 3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's and his wife's statements (as in October and December 2008) are not competent evidence to establish that his hearing loss worsened during service.  
Regarding the VA examiner's opinion that the Veteran's current hearing loss is unrelated to service because there was no significant threshold shift therein, the Board observes that the rationale provided loses factual support if the separation audiometry is discounted, as discussed above.  The Board considered whether another medical opinion may be necessary under the circumstances presented, and has found that because the record contains no other factual data bearing on whether there was a worsening of hearing loss during service for a medical opinion provider to consider, development for another medical opinion would be pointless (as the opinion could only be based on speculation).   

Also bearing on the question of whether or not the Veteran's hearing loss increased in severity during, or as result of, service is the lengthy interval (approximately 40 years) between his separation from service and the first postservice documentation of his hearing loss disability in the record.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000)(Where, as here, the critical question was whether a pre-existing disability was aggravated by service.)  

There is no further evidence in the record bearing on whether the Veteran's pre-existing hearing loss increased in severity during service.  As an increase in the severity of the hearing loss in either ear during service is shown, aggravation of the hearing loss disability in service may not be conceded, and service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence is against the Veteran's claim of service connection; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


